Title: From George Washington to Colonel Samuel Elmore, 7 August 1776
From: Washington, George
To: Elmore, Samuel



Sir
Head Quarters New York Augt 7th 1776

On the 1st Inst: I wrote you and directed you to mar[c]h immediately with your Regiment to Joine the Army here. When I gave this Order I supposed you and your Regiment to be in Connecticut, But understanding that you have got to Albany with It, or near that place, I have thought proper to countermand the Orders then given and desire that you will put yourself under the command of General Schuyler and comply with such directions as you may receive from him, being satisfi’d that you cannot be here in time to give the least assistance. I am Sr Your Hble Servant.
